                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                     *

               v.                            *                 Crim. No. GJH-17-0498

NELY RIDER                                   *

                                 *    *   * *     *   *    *     *

             CONSENT MOTION TO CONTINUE SENTENCING HEARING

       Defendant herein, Nely Rider, through her attorneys, James Wyda, Federal Public

Defender for the District of Maryland, and Michael T. CitaraManis, Assistant Federal Public

Defender, hereby moves this Court to continue her sentencing hearing scheduled for April 9,

2019, and modify the schedule for filing sentencing memoranda and notices of witnesses at

sentencing. As discussed below, the government consents to the proposed continuance. In

support of this motion, undersigned defense counsel state as follows:

       1.      Nely Rider has pleaded guilty to Count One of the Indictment herein, in which

she is charged with Wire Fraud, in violation of 18 U.S.C. § 1343.

       2.      Sentencing is scheduled for April 9, 2019. Previously, Ms. Rider was represented

by Assistant Federal Public Defender Lisa Lunt. In February of this year, Ms. Lunt left the

Federal Public Defender’s Office and undersigned defense counsel was reassigned Ms. Rider’s

case. Since then, undersigned defense counsel has taken up work begun by Ms. Lunt with a

series of mental health experts. However, it has become apparent to defense counsel that the

work of the experts cannot be completed in time so their findings are available to this Court for

sentencing as currently scheduled. In addition, undersigned defense counsel is still in the process
of obtaining medical records pertaining to Ms. Rider as well as her husband. As a result, a

continuance is necessary.

       3.      Earlier this week, undersigned defense counsel spoke with Special Assistant

United States Attorney Kristen S. Taylor and proposed a continuance of at least three weeks in

order to allow for the receipt of the medical records, completion of the reports, and preparation

of sentencing memoranda.       Ms. Taylor reported that the government consents to such a

continuance. The parties therefore ask that sentencing be rescheduled to no earlier than the first

week of May and that the due dates for sentencing memoranda be modified as follows: all

sentencing memoranda, as well as any notices of witnesses to be called at the sentencing hearing,

be filed no later than two weeks prior to sentencing, and any replies to sentencing memoranda be

filed one week before sentencing.

       WHEREFORE, undersigned defense counsel requests that this grant the consent motion

as proposed herein.

                                             Respectfully submitted,

                                             JAMES WYDA
                                             Federal Public Defender for
                                             the District of Maryland


                                             __________/s/__________________________
                                             MICHAEL T. CITARAMANIS
                                             Assistant Federal Public Defender
                                             6411 Ivy Lane, Suite 710
                                             Greenbelt, Maryland 20770
                                             Telephone: (301) 344-0600
                                             Fax: (301) 344-0019
                                             E-mail: michael_citaramanis@fd.org




                                                2
